In re Henry Harris, Individually and on Behalf of his Minor Children Shawn H. Harris, Trina M. Harris, Valencia M. Harris, Zina M. Harris and Ellein G. Harris; Vanessa M. Harris, Individually and on Behalf of her Minor Child, Catina Harris; Wayne J. Harris, Individually; Loretta Harris, Individually; and Henry Harris, Jr., Individually, applying for writs of certiora-ri or review, to the Fourth Circuit Court of Appeal, Nos. CA-0739, CA 0740, from Civil District Court, Parish of Orleans, Nos. 79-19035, 79-19036, Division E.
Case below: 445 So.2d 756.
Granted.